Howell, J.
A rehearing has been granted in this case to correct the decree: -
The judgment of the lower Court was reversed, because no legal citation is shown to have been made, and a final judgment rendered in favor of the defendant and appellant. This was erroneous; the cause should have been remanded, to enable the plaintiff to have citation made.
Ttis therefore ordered that our former judgment be set aside, and it is now ordered that the judgment of the lower Court be reversed, and the cause remanded to be proceeded in according to law. The plaintiff to pay-costs of appeal.